Citation Nr: 1431724	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to January 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida. 

In July 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Hypertension did not have its clinical onset in service, and is not otherwise related to active duty, to include exposure to Agent Orange; it was not exhibited within the first post-service year and symptoms of hypertension have not been continuous since service separation; and is not related to service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in July 2012.  The Board specifically instructed the agency of original jurisdiction (AOJ) to ascertain from the Veteran additional evidence, provide the Veteran with an examination to determine the etiology of the current disability, and readjudicate the claim.  Subsequently, the AOJ sent the Veteran a letter in August 2012 requesting he identify sources of evidence, he was scheduled for an examination in August 2012 for which failed to appear, and his claim was readjudicated in a January 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2008, prior to the February 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2008 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  Pursuant to the Board's July 2012 remand, the AOJ sent the Veteran a letter in August 2012 requesting he identify sources of evidence and enclosed VA Form 21-4142, Authorization and Consent to Release Information.  To date, the Veteran has not returned the consent form or otherwise indicated that there were outstanding records.  Additionally, the Veteran was scheduled for a VA examination in August 2012; however he failed to appear.  In an August 2012 letter, the AOJ notified the Veteran of the consequences of his failure to report for a VA examination (i.e. his claim would be based on the evidence of record).  The Court of Appeals for Veterans Claims has held, that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given VA's efforts to date, it would be unreasonable to place a further burden upon VA to compel the Veteran to comply with a request for VA examination.  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining evidence and to schedule the Veteran for further evaluation would be futile, and as such, the Board finds that VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c) (4) (2013).

Although the Veteran was scheduled for a hearing in June 2012 pursuant to his request, he failed to appear and has not shown good cause for his failure to appear.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran contends that he has hypertension due to herbicide exposure or in the alternative secondary to his service-connected PTSD.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2013).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If hypertension  becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is currently diagnosed with hypertension.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2013).  

Although the Veteran served in the Republic of Vietnam during the Vietnam era, hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e) , Note 3, specifically states that the term ischemic heart disease does not include hypertension.  Accordingly, the claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307 does not apply here. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

However, there is no evidence of any chronic symptoms, treatment, and/or diagnoses of hypertension during service.  Upon service separation in January 1970, the Veteran denied having had high blood pressure and his blood pressure was 130/86.  A diagnosis of hypertension was not shown during service. 

There is also no evidence showing that hypertension manifested to a compensable degree within one year of separation from service; therefore, service connection for hypertension may not be presumed as having been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2013).  A November 1970 VA examination report showed a blood pressure reading of 120/70.  Following separation from service in 1970, the evidence of record shows no relevant findings until 39 years later in 2009, at which time the an Agent Orange Registry examination report revealed hypertension.   An April 2009 VA treatment record shows a past history of hypertension with an onset date of 1970; however this appears to be based on a self-report from the Veteran and not based on objective review of medical records.  In fact, a June 2009 VA treatment record shows that a history of hypertension diagnosis was reported by the Veteran.  In any case, a confirmed diagnosis of hypertension is not shown in the record until 2009, which is nearly four decades after service separation.  Additionally, as the Veteran failed to report to the scheduled VA examination, there is also no competent and credible evidence of a link between active service, to include herbicide exposure, and current hypertension.  Therefore, direct service connection is not warranted.

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until 39 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Board has also considered the Veteran's claim on a secondary basis to his service-connected PTSD.  However, as detailed above, the Veteran failed to report to the schedule examination, and there is no competent or credible evidence addressing this issue in the record.  Therefore, the service connection claim on a secondary basis is denied.  

The Board has considered the Veteran's contentions that his hypertension is related to service, to include Agent Orange exposure therein, or related to PTSD.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render a diagnosis or an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex system of cardiology.  As such, the Board ascribes far more weight objective evidence of record which is negative for any findings in the record for nearly four decades post-service discharge and the lack of competent and credible evidence of a nexus between current disability and service-connected disability.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013). Service connection for hypertension will therefore be denied.


ORDER

Service connection for  hypertension, to include as due to Agent Orange exposure and/or secondary to service-connected PTSD, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


